  Case 1:17-cv-06127-ILG-ST Document 72 Filed 06/25/20 Page 1 of 1 PageID #: 788




William Cafaro, Esq.
Partner
                                     WC
                                      LAW OFFICES OF
                                      WILLIAM CAFARO
                                                                                          Louis M. Leon, Esq.
                                                                                                    Associate
ADMITTED IN NY, CA, MD & TX
                                            108 West 39th Street, Suite 602                    ADMITTED IN NY
Email: bcafaro@cafaroesq.com                 New York, New York 10018               Email: lleon@cafaroesq.com
                                              Telephone: 212.583.7400
Amit Kumar, Esq.                               Facsimile: 212.583.7401
                                                                                       Matthew S. Blum, Esq.
                                                 www.cafaroesq.com
Managing Attorney                                                                                Of Counsel
ADMITTED IN NY & NJ                                                                             ADMITTED IN NY
Email: akumar@cafaroesq.com                                                         Email: ablum@cafroesq.com

Andrew S. Buzin, Esq.                                                               Deena L. Buchanan, Esq.
Of Counsel                                                                                      Of Counsel
ADMITTED IN NY, FL & DC                                                                    ADMITTED IN NM & NJ
                                                               June 25, 2020
  Via ECF
  Hon. Steven L. Tiscione, U.S.M.J.
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                               Re:   Chincha v. Patel
                                     Case No.: 17-cv-06127-ILG-ST
   Your Honor:

          This firm represents the named Plaintiff Carlos Chincha in the above-referenced action. We
  write to request that the deadline to file the parties’ motion for reconsiderations, which is due today,
  be extended to June 30, 2020.

           We need this additional time to finish going over the extensive deposition transcript with our
  client, with whom we have been unable to meet in person due to the COVID-19 pandemic. Our
  careful review of this transcript is critical to our motion for reconsideration. Further delaying our
  ability to submit the motion today, we only recently obtained the transcript from the last discovery
  hearing. Thus, we request that the Court grant this small extension of the deadline. We also ask that
  any opposition motions be submitted by July 10, 2020.

          Prior to making this application, we reached out to defense counsel, Jason Mizrahi, who
  indicated that he consented to extend the deadlines as proposed above by counsel.

                                                     Respectfully submitted,
                                                     LAW OFFICES OF WILLIAM CAFARO

                                                     _______/s/_____________________
                                                     Louis M. Leon (LL 2057)

  To: All Counsel via ECF
